Citation Nr: 9925390	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-14 676	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
and residuals of a patellectomy of the right knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
February 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) following a March 1996 rating decision in 
which the RO denied the veteran's claim for a rating in 
excess of 30 percent for a service-connected right knee 
disability.  By decision of January 1999, the Board remanded 
the case to allow the RO the opportunity to consider the 
timeliness of the veteran's substantive appeal.  The case has 
now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  By a decision entered on March 30, 1996, the RO denied a 
claim for an increase in VA disability compensation benefits 
for a right knee disorder.  The veteran was notified of the 
denial by letter dated April 10, 1996.

2.  On October 23, 1996, the RO received a written statement 
from the veteran in which he expressed his disagreement with 
the RO's March 1996 decision concerning his right knee 
disorder.  The veteran requested a personal hearing at the 
RO.

3.  On December 24, 1996, the RO furnished the veteran a 
statement of the case (SOC).  

4.  A blank VA Form 9 (Appeal to Board of Veterans' Appeals), 
was received at the RO on April 8, 1997, the same day that 
the veteran appeared for a hearing at the RO.

5.  At the April 8, 1997, hearing, the veteran presented 
testimony and argument with respect to his claim for an 
increase.  The hearing testimony and argument were reduced to 
writing and associated with the claims file on April 28, 
1997.


CONCLUSION OF LAW

A timely substantive appeal was not received with respect to 
the RO's decision of March 30, 1996.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303, 20.305, 20.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative contends that, pursuant to the 
provisions of 38 C.F.R. § 3.109, the veteran should have a 
one-year period to cure any defect in his substantive appeal.  
It is also argued that the hearing officer at the April 1997 
RO hearing accepted the veteran's VA Form 9 as sufficient and 
that the decision of the hearing officer with respect to 
timeliness of the substantive appeal should be binding on the 
Board.

An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after a SOC is 
issued, the appeal is completed by filing a substantive 
appeal.  38 U.S.C.A. §§ 7105(a) (West 1991); 38 C.F.R. §§ 
20.200, 20.202 (1998).

A substantive appeal can be set forth on VA Form 9 (Appeal to 
Board of Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to the errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (1998).  To be considered 
timely, the substantive appeal must be 

filed within 60 days from the date that the AOJ mails the SOC 
to the appellant, or filed within the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303 (1998).  If the claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, the record shows that the RO mailed 
notification to the appellant of its March 1996 decision on 
April 10, 1996.  The veteran filed a timely NOD in October 
1996, and a SOC was issued on December 24, 1996.  Thereafter, 
a VA Form 9 was received on April 8, 1997, but it did not 
include any allegation of error or other argument on appeal.  
See 38 C.F.R. § 20.202 (1998) (a substantive appeal must set 
forth allegation of error of fact or law).  

No document was received from the appellant or his 
representative in which allegations of error were made until 
December 1998.  However, this written statement was submitted 
well after the time period for filing a substantive appeal 
had passed.  The only other material of record that may have 
constituted a substantive appeal is the testimony that the 
veteran gave at his April 8, 1997, RO hearing.  At the time 
of the January 1999 Board remand, it appeared that the 
hearing testimony had not been reduced to writing until June 
1997, well after the deadline for filing an appeal.  See 
Tomlin v. Brown, 5 Vet.App. 355 (1993) (hearing testimony is 
not accepted as a NOD until the date on which it was reduced 
to writing).  The case was remanded to provide the veteran 
with notice regarding the absence of a timely substantive 
appeal, and to allow him the opportunity to submit evidence, 
argument, and/or comment with regard to the question of the 
timeliness or adequacy of a substantive appeal under the 
provisions of 38 C.F.R. § 19.29.


Subsequent to the Board remand, the veteran's representative 
submitted argument on the issue of timeliness of a 
substantive appeal.  Thereafter, the RO issued a supplemental 
statement of the case (SSOC) wherein it was decided that the 
veteran had not submitted a timely substantive appeal.  The 
RO explained that the cover sheet of the RO hearing 
transcript contained a reference to the Julian date on which 
the hearing was reduced to writing in 1997.  The Julian dates 
in this case were "098/118."  The RO indicated that "098" 
represented the date that the hearing was conducted (April 8, 
1997).  The date that the hearing transcript was reduced to 
writing was "118," corresponding to April 28, 1997.  This 
written document may be construed as an appeal as of the date 
it was reduced to writing.  See Tomlin, supra.  Consequently, 
since the veteran did not provide a written substantive 
appeal in a timely fashion, he is barred from appealing the 
March 1996 decision.  Roy, supra.

As noted above, a substantive appeal was not timely filed, 
either within 60 days of the SOC, or within the one-year 
period from the date of notification March 1996 decision.  
Additionally, there was no request for an extension of time 
made in writing and filed before expiration of the appeal 
period.  § 20.303.  As such, the present appeal must be 
dismissed.  Although the representative has argued that 
§ 3.109 allows a claimant a year to correct the deficiency 
created by not filing a timely appeal, the Board notes that 
this regulatory provision relates only to the filing of 
evidence in conjunction with completing an application for 
benefits.  In this context, it cannot be read as undermining 
the time requirements of 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 20.302.  Additionally, any determination by the RO that a 
document will be accepted as timely filed does not bind the 
Board in its determination of jurisdiction.  The Board is 
bound by applicable statutes and regulations, even on the 
question of timeliness of appeal, irrespective of what the RO 
does.  38 C.F.R. § 20.101 (1998).  Without the presentation 
of a timely substantive appeal, the Board does not have 
jurisdiction to act.  See Roy, supra.  Consequently, the 
appeal must be dismissed.  



ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

